By the Court,

Savage, Ch, J.
The title of a purchaser of lands sold for quit rents, if the lands sold were in the actual possession and occupancy of any person at the time of the conveyance to the purchaser, is incomplete, until the purchaser has given notice to the occupant of the sale and conveyance, and the consideration of the conveyance, and re*302quired him to pay the consideration money, with fifty per cent, advance, into the treasury, within six months after notice; produced due proof of such notice, and obtained the certificate of the comptroller,.that the payment required has not been made. After such notice, the occupant has a right to pay into the treasury the money demanded by the purchaser, and to claim a certificate from the comptroller, stating the payment and shewing the land redeemed thereby. (Statutes, vol. 5, a. 297, sect. 22.) Previous, however, to such notice, the treasurer is not bound to receive the money, nor the comptroller to give such certificate. The motion for a mandamus is therefore denied.